Citation Nr: 1203896	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  05-28 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to an increased rating for lumbar spine strain with degenerative disc disease ("lumbar spine disability"), evaluated as 10 percent disabling prior to July 21, 2003, and as 20 percent disabling, thereafter.

4.  Entitlement to an increased rating for cervical spine strain with degenerative disc disease ("cervical spine disability"), evaluated as 10 percent disabling prior to September 26, 2003, and as 20 percent disabling, thereafter.

5.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active and inactive duty for training from June 1989 to April 1993.  Her confirmed periods of active duty for training (ADUTRA) were from July 5 through August 3, September 17 through September 23, and October 9 through November 7, 1989; from March 11 to March 24, 1991; drills on August 18-19 and September 22-23, 1990; and January 11-12, March 21, 25, April 22, 25, June 20-21, July 25-26, and August 21, 1993.  There is also evidence from payroll records, orders, and other service department records, that the appellant had other periods of inactive duty for training (INADUTRA) (drills) from 1989 to 1992.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from May 2003 and January 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In the May 2003 rating decision, the RO awarded a 10 percent rating for the Veteran's cervical spine disability, effective February 18, 2003; denied a rating in excess of 10 percent for her lumbar spine disability; denied service connection for fatigue, fibromyalgia, and anxiety; and declined to reopen her previously denied claims for service connection for PTSD and depression.

In its January 2005 rating decision, the RO awarded a 20 percent rating for the Veteran's service-connected lumbar spine disability, effective from July 21, 2003; and denied service connection for fibromyalgia, a rating in excess of 10 percent for the cervical spine disability, and entitlement to a TDIU.  

In September 2005, the Veteran testified during a personal hearing at the RO and, in February 2008, she testified during a hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

In a July 2006 rating decision, the RO awarded a 20 percent rating for the Veteran's service-connected cervical spine disability, effective from September 26, 2003; and granted service connection for peripheral neuropathy of the Veteran's bilateral upper extremities.

In an August 2009 decision, the Board reopened the Veteran's previously denied claim for an acquired psychiatric disorder including PTSD.  At that time, the Board remanded the reopened claim for service connection for a psychiatric disorder including PTSD, the claim for service connection for fibromyalgia, the increased rating claims for lumbar and cervical spine disabilities, and the TDIU claim, to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that the Veteran has PTSD; a psychiatric disorder, currently diagnosed as depression, did not have its clinical onset or increase in severity in service, and it is not otherwise related to active service. 

2.  A preponderance of the evidence is against a finding that fibromyalgia had its clinical onset or increase in severity in service, and it is not otherwise related to active service.

3.  Prior to July 21, 2003, the Veteran's service-connected lumbar spine disability was manifested by subjective complaints of pain, but was not manifested by moderate limitation of motion, moderate disability with recurring attacks, or muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral in a standing position. 

4.  On and after July 21, 2003, the objective and probative medical evidence of record demonstrates that the Veteran's lumbar spine disability is not manifested by a severe limitation of lumbar motion, a severe intervertebral disc syndrome (IVDS), severe lumbosacral strain, forward flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or by any incapacitating episodes. 

5.  Prior to September 26, 2003, the Veteran's service-connected cervical spine disability was not manifested by moderate limitation of cervical spine motion, forward flexion of the cervical spine less than 30 degrees, or muscle spasm severe enough to result in abnormal spinal contour, moderate IVDS with recurring attacks, muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position, or incapacitating episodes having a total duration of at least two but less than four weeks in the past 12 months 

6.  On and after September 26, 2003, the Veteran's service-connected cervical spine disability is not manifested by severe limitation of motion, recurrent attacks of IVDS characterized by intermittent relief, forward flexion of the cervical spine to 15 degrees or less; favorable or unfavorable ankylosis of the entire cervical spine or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks in the past 12 months.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including PTSD, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306 (2011).  

2.  Fibromyalgia was not incurred in or aggravated by active military service and is not due to a service-connected disability.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2011).  

3.  The schedular criteria for a rating in excess of 10 percent prior to July 21, 2003, and in excess of 20 percent thereafter, for a lumbar spine disability, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2003), effective prior to September 23, 2003; 38 C.F.R. § 4.71a, DC 5293 (2003), effective September 23, 2002; 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5237-5243 (2011), effective September 26, 2003. 

4.  The schedular criteria for a rating in excess of 10 percent prior to September 26, 2003, and in excess of 20 percent thereafter, for a cervical spine disability, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, DC 5290, 5292, 5295 (2003), effective prior to September 26, 2003; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5237-5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In March and August 2003, November 2004, and April 2011 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the appellant of information and evidence necessary to substantiate her claims.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  The April 2011 letter provided notice as to the assignment of appropriate disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge essentially outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability, or that service-connected disability worsened in severity, would be helpful in establishing the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011); she has not identified any prejudice in the conduct of the Board hearing. 

VA has done everything reasonably possible to assist the appellant with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

Further, in March and September 2003, February 2006, and January 2011, VA examinations were performed, and the reports are of record. 

As noted above, in August 2009, the Board remanded the Veteran's case to the RO for further development, which included sending the Veteran an appropriate letter advising that she may submit any other corroborating evidence she had pertaining to her alleged stressful events in service, and scheduling her for VA psychiatric and orthopedic examinations.  There has been substantial compliance with this remand, as the Veteran was sent an appropriate letter in April 2011, and she was scheduled for VA examinations in January 2011.  The Veteran did not respond to the RO's 2011 request for the specifics of her alleged stressful events in service. 

The Board finds the duties to notify and assist have been met. 

II. Factual Background and Legal Analysis

A. Service Connection

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  In addition, the law provides that, where a veteran served ninety days or more of active military service, and a psychoses or arthritis become manifest to a degree of 10 percent within one year from the date of termination of such active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable evidence, that there were characteristic manifestations of the disease to the required degree.  Id. 

Further, service connection may also be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training, or for disability resulting from injury incurred during a period of inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. § 3.6. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 
Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93  1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as joint pain or loss of sense of smell, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

1. Acquired Psychiatric Disorder, including PTSD

In this case, it has been variously asserted that the Veteran's claimed psychiatric disorder had its onset or was aggravated in service.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-2003. 

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

In sum, the law as interpreted under Cotant v. Principi, 17 Vet. App. at 116 and VAOPGCPREC 3-2003 mandates that, to rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d. at 1096. 

Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based-here, the period of inactive duty for training.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  

The appellant was granted service connection for residuals of a back injury sustained during a period of inactive duty training in February 1992; therefore, that specific period is considered active military service under 38 C.F.R. § 3.6.  See e.g., Paulson v. Brown, 7 Vet. App. 466 (1995).  However, the Veteran was not examined pursuant to the February 1992 period of inactive duty for training and the presumption of soundness does not attach.  See Smith, 24 Vet. App. at 45.

Prior to July 13, 2009, service connection for PTSD required that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2011). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010) (codified at 38 C.F.R. § 3.304(f)) (2011).  Section 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843 -51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  These provisions of this amendment do not apply to the Veteran's claim as her alleged stressor was due to being sexually harassed while in the Naval Reseve in the 1990s.

The evidence required to support the occurrence of an in-service stressor for PTSD varies "depending on whether or not the veteran was 'engaged in combat with the enemy'. . . . Where . . . VA determines that the veteran did not engage in combat with the enemy . . . the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The requisite additional evidence may be obtained from sources other than the veteran's service medical records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. at 98. 

VA and non-VA outpatient records and examination reports, dated from 1978 to 2011, include diagnoses of anxiety, dysthymia, military sexual trauma, a major depressive disorder, and PTSD.

Private medical records, dated from October 1980 to April 1981, indicate that the Veteran was treated for anxiety with prescribed medication.

Based on the foregoing, and in light of the January 2011 VA examiner's opinion, discussed infra, the Board concludes that the Veteran's psychiatric disorder existed prior to service, including the February 1992 period of training.  The objective evidence of record also shows that it was not permanently worsened or aggravated by service. 

Service treatment records include a July 1988 report of medical history on which the Veteran checked no to having depression or excessive worry or nervous trouble of any sort and when examined at that time, a psychiatric abnormality was not noted.  On a report of medical history completed in November 1989, the Veteran checked no to having depression or excessive worry and nervous trouble of any sort.  A December 1989 service examination report is also not referable to a psychiatric abnormality

In a June 1990 private medical record, S.G., M.D., reported that the appellant was seen for anxiety associated with her mother's death three days earlier.  The clinical impression was acute anxiety and depression secondary to family tragedy.

In June 1991, S.B., M.D., reported that the appellant gave a history of being prone to anxiety and depression all her life.  It reportedly worsened when her mother died in June 1990.  It was noted that the Veteran cared for her mother for the last three years before her death.  The Veteran said that she was still working through her grief.  She lived alone in a mobile home and had difficulty falling asleep and staying asleep, but denied having bad dreams or nightmares.  The Veteran attended Reserves once a month.  The diagnoses were adjustment disorder with mixed emotional features and panic disorder without agoraphobia.  Dr. S.B. said that the Veteran had a long history of recurrent emotional disturbances and was undergoing a prolonged grief reaction that he referred to as an adjustment disorder.  There was an element of dysthymia for many years and he supposed that this could be an additional diagnosis of chronic dysthymic disorder.  Her panic attacks reportedly occurred frequently enough to diagnose a panic disorder.  

In June 1991, H.H., M.D., reported that the Veteran had an anxiety disorder.

In August 1991, C.G., M.D., reported that the Veteran initially was referred by a friend who was his patient, for worsening depression since her mother's death for whom she was the caretaker for many years.  The appellant had a history of intermittent anxiety and low grade depression for many years that was apparently lost in her addiction to her mother.  Medication was prescribed for her symtoms, that included depression but she had not taken it for a long time.  The appellant admitted still grieving intensely for her mother and having a sense of disorientation and meaninglessness to her life.  She experienced severe fatigue, anhedonia, and dysphoria with social withdrawal and guilt.  The Veteran expressed a fear for all medication.  She showed a very depressed affect with mild psychomotor retardation and a reluctance to talk without direct questioning.  Diagnoses included dependent personality with chronic low grade depression, pre-existing, and a severe grief reaction and major depression.

According to a January 1992 report, M.B., M.D., conducted a psychiatric and limited neurological examination of the appellant for Social Security Administration (SSA) disability benefit purposes.  The appellant reportedly felt that she had periods of depression at least dating back to her teens, some of which lasted months at a time, but she was in the midst of one of her worst bouts that began in June 1990 with her mother's death.  She also had a low energy level, and had spent 5 or 6 months in 1991 on the couch due to the low energy level.  Her psychiatric history included 5 periods of depression in the past, some lasting several months, and none of which was formally treated except that she was prescribed Tranxene in 1982.  The diagnoses were major depressive episode, recurrent, and moderate panic disorder.  The examiner's prognosis was that she appeared to be suffering from a moderate, major depressive episode that appeared to be recurrent in nature.

In February 1992, E.G., M.D., reported that the appellant had an affective disorder. 

A May 1992 record from Dr. C.G. indicates that the appellant was scheduled for active reserve duty from June 29 to July 12, 1992, of a particularly rigorous nature.  He believed that her medical condition, that included depression, prevented her from performing this duty without the risk of setting her back significantly.  He also believed that she could perform lighter duty that involved less mentally demanding work. 

In June 1992, Dr. C.G. reported that he first saw the appellant in April 1991 for depression.  He saw her twice more, the last time in April 1992.  Based on history, examinations and follow-up visits, the impression was that she was suffering from a major depressive disorder of the unipolar type that was a partial response to as yet inadequate doses of medication.  She was the caretaker of her chronically ill mother upon whose death her depression became decompensated, with a significantly additional component of anxiety.  She reportedly was employed part-time in the Naval Reserves and had to leave her other job in retail when her depression worsened.  She was unable to find employment since then. 

On a November 1992 service department questionnaire, the appellant stated that she had to go on antidepressants around January 1991 for stress, anxiety, and depression she had encountered in the Reserve.  She reported unfair treatment with mental, psychological and emotional distress.  She referred to harassment and false accusations.  She described sexual harassment from her military superiors over a 3-year period that resulted in depression, anxiety and extreme stress.  She stated that she was unable to work because of this. 

According to a December 1992 service department psychiatric evaluation, the appellant was referred by her commanding officer in the Reserve because of possible major depression and to determine her fitness for continued service in the Reserves.  She reportedly had a history of treatment for major depressive disorder of the unipolar type and was prescribed anti-depressant medication.  She stated that she was unable to work because of down days when her depression was at its worst with uncontrollable crying spells, a feeling of helplessness, bed confinement when she would not get up or get dressed for 3-4 days, loss of appetite, and thoughts of hurting herself to the extent that she had decided on the method and written a note.  Her last acute depression reportedly was during the preceding month.  She stated that she was refused release that she requested because of her claim of sexual harassment by her executive officer.  Episodes of depression reportedly began in January 1991 and she first sought help in April 1991 through a civilian psychiatrist, whom she had seen three times, but no longer could afford to see.  She showed poor eye contact. Affect was constricted but termed congruent with thought.  Major depression, chronic, severe, without psychotic features, was diagnosed. 

A January 1993 service department examination report indicates that the appellant had or had had depression or excessive worry and nervous trouble.  She reported that, due to stress in the Reserve, she started taking antidepressants for depression and anxiety around February 1991.  Situational depression and anxiety were reported and the final diagnosis was major depression, chronic, severe, without psychotic features. 

In a report of a February 1993 SSA administrative decision on disability benefits, it was noted that the appellant testified about being unable to continue her last previous job as a sales person at a naval exchange store because of anxiety attacks and depression.  She reportedly experienced such attacks most of her life, including during her school years.  The attacks were manifested by sweating and heart pounding.  She also reported suicidal tendencies, including thoughts about overdosing on pills.  The medical evidence showed a longstanding history of recurrent depression, recurrent panic attacks, a dependent personality disorder, a severe grief reaction related to the death of her mother in June 1990, an acute anxiety attack with depression secondary to the death of her mother, which required emergency room treatment, prescribed medication for anxiety and depression, an anxiety disorder that was moderate in degree, lack of follow through for treatment on the appellant's part that was characterized as malingering, that cast doubt on her description of the severity of depression, and anxiety-related symptomatology.  It was determined that she suffered from a severe dependent personality, an adjustment disorder with mixed emotional features versus major depression, and a mild panic disorder without agoraphobia. 

Dr. S.B. reported in September 1993 that the appellant was examined pursuant to a claim for SSA disability benefits.  She was seen by Dr. S.B. before, in June 1991. The Veteran reportedly was unable to work since June 1992, because of depression.  She reportedly sought psychiatric help in 1990, at which time it was indicated that she was depressed intermittently many, many years, with worsening depression over three or four years, and much worsening since her mother's death.  Her activities decreased since 1991, with none during her depressive episodes.  Since her mother's death in 1990, she had lingering and more severe depressive periods.  The Veteran also had typical anxiety symptoms that remained a great deal of the time.  She did not have panic attacks, but described chest tightness, shoulder tightness, shortness of breath, heart racing, and perspiring.  

Upon clinical evaluation, the diagnoses were major depression, chronic, single episode, severe without psychotic features, chronic dysthymia, going back many years, and generalized anxiety disorder.  Psychosocial and environmental problems that might have affected her diagnoses included her mother's death and a preoccupation with depression and dysfunction with both enduring and acute circumstances.  

Dr. S.B. also stated that the Veteran needed psychiatric treatment to manage her medication, and psychotherapy.  Without assistance, she would tend to have more frequent depressions superimposed upon her underlying chronic dysthymia.  She seemed to have decreasing interests, loss of energy, sleep disturbance, appetite disturbance, difficulty in concentration, suicidal ideation, and lowered self worth.  Her activities were limited with her staying in her apartment mostly and difficulty following her interests through.  She went downhill over the previous two years with markedly impaired occupational adjustment, moderately to markedly impaired social adjustment and personal adjustment that had certainly been affected.  Dr. S.B. was not certain of the dynamics in her change for the worse but stated that it probably had something to do with unresolved conflict about her mother's death and it was important that she had never married and took care of her mother during the final years of her mother's illness while her brother and sister married and carried on with their lives.  This was described as speculation that would be clarified by psychotherapy. 

In January 1994, the Veteran underwent VA examination.  According to the examination report, she gave a history of having chronic depression dating from sexual abuse she experienced when she was on active duty.  She stated that she was groped, grabbed, insulted, fondled (in her breast areas), and touched (in her buttocks and genital areas).  She indicated that she was not raped.  She reportedly had psychotherapy but was not hospitalized for psychiatric reasons.  She described occasional suicidal thoughts.  She recalled that her first depression was in 1990 and it had not changed.  She had broken sleep, up to 5 hours daily.  The mental status examination was termed compatible with the overall impression of major depression.  Major depression without psychotic features was diagnosed. 

During an August 1995 personal hearing at the RO, the Veteran testified that she had mild depression due to circumstantial things prior to her Reserve duty.  She reportedly suffered extreme sexual harassment during active duty for training.  She described repeated urinalyses, copying of her file for which she was blamed, grabbing, and petty officers' putting their hands on her, trying to kiss her, and exposing themselves to her.  She stated that another superior officer refused to let her see a doctor for back pain.  She testified that, due to the harassment, she had terrible insomnia and cried on her way to drills. 

The Veteran underwent VA examination in December 1995.  According to the examination report, she presented a history of being sexually molested as a child by a boarder in her home and raped, as a teenager, by a boy friend on one occasion and by a foster brother on another.  She also reported that she suffered sexual harassment during her active duty for training periods.  This occurred in 1991 when she was a Reservist.  She described "them" kidding with her about sexual subjects, grabbing her breasts, and grabbing her buttocks.  On another occasion during this period of time, a man reportedly stopped his car near her and exposed his erect penis to her.  It was noted that she was 31 when she enlisted in the Reserve in 1989.  The examiner stated that the appellant's accounts of sexual harassment during her active duty for training were insignificant in terms of the development of any recurrent symptomatology when compared to the sexual abuse and rapes she suffered as a child and teenager.  The way she described the service events did not impress the examiner as being significantly traumatic for a woman who was over 30 years old.  

The VA examiner found nothing that occurred from a psychiatric standpoint during the appellant's service period that in any way would have affected her status considering her pre-existing problems.  She did not describe nightmares, flashbacks, intrusive thoughts, emotional blunting, or other symptoms of PTSD.  Energy and concentration varied from day to day.  She had a low sex drive. 

Further, there were no symptoms of suicidal preoccupation, survivor's guilt, amnesia, a sense of a foreshortened future, or any other significant symptom of PTSD on any level.  The VA examiner was impressed by the Veteran being the third child in her family and having been the caregiver to her aging and physically ill mother.  She never left the family home until her father died.  She then moved into a mobile home with her mother, where she continued to reside since her mother's death.  Her mother's death seemed to have precipitated whatever degree of depression that eventually led to her examination and treatment by Dr. S.B.  There reportedly was a strong suggestion that she was significantly dysfunctional prior to Reserve service with a history of child sexual molestation, teenage rapes and then sexual harassment with fondling and exposure during her Reserve service.  

Additionally, the VA examiner saw no evidence of schizophrenia, bipolar disorder, or organic brain dysfunction.  She did not impress the examiner as being anxious, hypervigilant or paranoid.  She did not impress the examiner as a significantly disturbed person and it was recorded, certainly, that no evidence was seen of PTSD or other major psychiatric condition. The examiner felt that the Veteran was in remission from an affective disorder best described as major depression as described by Dr. S.B. and by this VA examiner in January 1994.  She did not appear to be overly stressed.  She indicated that she had not discussed depression with her therapist the last time she had seen him.  The examiner saw no reason for psychiatric testing.  The final diagnosis was major depression in significant remission secondary to appropriate medication.  It was recorded that the appellant did not have PTSD in the examiner's judgment.  Passive dependent personality traits were prominent. 

In July 1997, the appellant completed a questionnaire for a claim for SSA disability benefits indicating that her anxiety worsened from a car accident she had in January 1997. 

During a personal hearing at the RO in August 1997, the Veteran testified that she had problems from teasing and harassment during her weekend drills.  She specified that she was subjected to grabbing, groping, headlocks, attempted kissing, grabbing in the front and in her crotch, genital exposure, and being asked out by her military superiors, including those who were married.  She also was subjected to repeated duties such as picking up trash all the time or to having to have urinalyses all the time.  Her treatment was described as humiliating and causal of a lot of grief, aggravation, and anxiety.  She felt that she was singled out.  She felt that her separation from the service due to disability and what happened to her during her service caused a lot of mental and emotional stress and strain. 

G.R.H., M.D., performed a psychiatric evaluation of the Veteran in September 1997.  History was recorded that she had anxiety and depression since the onset of fibromyalgia in 1990.  Upon clinical evaluation, the final diagnoses were adjustment disorder with depressed and anxious mood, chronic, secondary to physical complaints, and dysthymia (considered).  It was noted that fibromyalgia had been reported in conjunction with a motor vehicle accident with contusion to the neck and the chest.  Her recorded stressors were moderate and manifested by unemployment, financial stressors and stressors of raising a child as a single parent.  Dr. G.R.H.'s review of the records noted a September 1993 diagnosis of major depression, chronic, single episode, severe, without psychotic features, chronic dysthymia, and generalized anxiety disorder. 

During an October 1998 Board hearing, the Veteran testified that she was subjected to harassment and frame-ups during her service that caused her stress and prevented her from pursuing her goal of a career in the service.  She specified the names of several military superiors who had harassed and treated her unfairly.  She detailed various incidents of sexual and job harassment to which she was subjected.  The way she was treated caused her distress, sleep problems, and to cry over the last two years she was in the Reserve.  She tried to complain but her superiors were responsible for the harassment and she was obligated to use the chain of command, so it was very difficult for her.  The service mistreatment she received reportedly caused sleep disturbance, chronic anxiety attacks, and fluctuating depression.  Prior to service, she described depression and anxiety, and was prescribed medication for anxiety attacks before her service, but not as much as was needed since then.  She testified that her anxiety and depression fell under the category of PTSD. 

In November 1998, V.P.K., M.D., a general practitioner, reported that the appellant was followed for anxiety and depression since 1989.  Copies of his records show that the appellant had stress from her mother's death in 1990 and circumstantial as well as chronic anxiety and depression in July 1997. 

According to a September 1999 VA examination report, the appellant said that she experienced progressive problems with anxiety and depression related to "chronic sexual harassment" during her military years.  She specified frequent, inappropriate sexual remarks, grabbing of a sexual nature, and an occasion when a man exposed himself to her.  She stated that she first sought treatment in 1990.  She also stated that, during her service, she was frequently blamed for things she had not done and was written up unfairly.  She specified that she received no psychological evaluations or treatment prior to her military service.  A psychiatric evaluation was completed and the final diagnoses were anxiety disorder with depressive features in partial remission with moderate stress.  The examiner commented that the appellant presented with a mixed picture of significant anxiety and depression with an apparent onset in 1990, during military service. 

Correspondence dated in March 2002 from Dr. V.P.K. reflects that the appellant had PTSD caused by stress incurred during her service, and the appellant reported that her depression was related to her military service.  Dr. V.P.K. stated that he "does not have her service records, nor had I seen her the first year after her discharge, so I do not have proof of an in-service occurrence.  Likewise, I have no proof or evidence to the contrary, so taking her word; I would have to say it is as likely as not that the psychological trauma she endured in the military led to her depression."  

VA outpatient records, dated during 2005, reflect diagnoses of dysthymia and major depressive disorder.  In October 2006, a major depressive disorder and PTSD were assessed.

In a February 2008 signed statement, Dr. V.P.K. said that the Veteran had depression that she related to dealing with the biases, discrimination, and sexual harassment encountered on a daily basis in the military.  Dr. V.P.K. said he did not have her service records, nor had he seen her the first year after her discharge, so he did not have proof of an in-service occurrence.  He also had no proof or evidence to the contrary, so taking her at her word, he would say that it was as likely as not that the psychological trauma she endured in the military led to her present depression.

During her February 2008 Board hearing, the Veteran testified that Dr. V.P.K. was her treating physician for over 20 years, prior to entering military service, and diagnosed her with PTSD (see Board hearing transcript at page 17).

In January 2011, the Veteran underwent VA psychiatric examination.  According to the examination report, the examiner reviewed the Veteran's medical record "in its entirety".  The Veteran's non-PTSD symtoms included feeling depressed and tired, fleeting suicidal thoughts at times, with no active thoughts of suicide, low energy, unmotivated, and insomniac.  She had occasional panic attacks.  Her severe depression began in early childhood, was ongoing on a daily basis, and exacerbated by pain and events in her life that were stressful.  The examiner noted that the Veteran's symtoms were complicated by a diagnosis of fibromyalgia that can also cause many of the same symtoms of depression.  The VA examiner said that depression appeared to have begun prior to her time in the military, but it was difficult to pinpoint an exact time, as this Veteran was somewhat guarded and vague about details of her history.

Further, the VA examiner noted that, as in the December 1995 VA examination, the Veteran said that she would not talk about her past because she did not think it was relevant.  It was further noted that she had said she was molested and fondled as a child, and raped as a young woman.  The Veteran reported being sexually harassed while working as a reservist at the Miramar reserve center.  She said "[t]hey would grab my breasts, grab my rear, fondle me".  The Veteran said it happed daily for a period of time but was vague about how long.  She said that it began five months after joining the Navy as a Reservist.  The Veteran indicated that it caused her significant anxiety, but her work quality remained good and she never missed work because of anxiety.  She reported the incidents to a female yeoman who did not do anything about the harassment.  The VA psychiatrist noted that at other places in the file the Veteran "states that it started in 1991, even though to [the examiner], she stated that it began several years before that".  

Upon clinical evaluation, the Axis I diagnosis was major depressive disorder.  The VA examiner commented that, while the Veteran had "some elements of anxiety due to traumatic issues, she does not meet full criteria for PTSD at this time."  The examiner also noted that the Veteran was very clear that she only wanted to talk only about her time in the military and did not want to discuss any other episodes in her life.  She was guarded during the interview and vague with her answers that were also in conflict with some of the documents in her claims file.  

Additionally, the VA examiner noted that the Veteran was unable to be gainfully employed since the early 1980s for unclear reasons.  During her current interview, she said she had not worked because of her being a single mother but, in 1991, she did not have a child yet.  It was also noted that she said during multiple evaluations that she had depression for much of her life and the examiner said that "it is possible that this occupational dysfunction stems from this depression, at least in part.  She did have some panic attacks while in the military."

According to the VA examiner, private medical records, dated from October 1980 to April 1981, indicate that the Veteran was treated for anxiety with Tranxene, and that this treatment predated her time in the military, "which suggests that she at least had anxiety prior to the time in the military".  The VA examiner said there was no evidence of sexual harassment or mental health treatment in service.  The examiner reviewed the January 1994, December 1995, and September 1999 VA examination reports, noting that the 1995 report includes her descriptions of sexual molestation as a child, and diagnosed her with major depressive disorder, not PTSD.  It was also noted that VA treatment records, in general, stated that the Veteran had problems with depression and military sexual trauma, "but there is no clear mention of her specific symtoms so that she would meet the criteria for PTSD.  It is clear that she perservates on the events that occurred in the military, but that does not mean that she meets the criteria for PTSD on that basis alone.  She does appear to have met the criteria for depression."

The VA examiner also noted the 1991 SSA disability evaluation in which the Veteran was reported to state that she was prone to depression and anxiety her whole life that the VA psychiatrist said "would suggest that she has depression and anxiety prior to military service".  The VA examiner concluded that the Veteran's primary diagnosis appeared to be major depressive disorder.  The Veteran did not meet the criteria for PTSD at this time, and it was never clear if she ever met the criteria for this diagnosis, as none of the documentation, even those that gave her a diagnosis of military sexual trauma documented enough symtoms so that she would meet the criteria.  

As well, the VA examiner said that the Veteran probably did experience the sexual harassment, as the way she related her story had not changed through the years, except for the length of time of the harassment.  However, according to the VA psychiatrist, having experienced the trauma did not mean that one automatically met the criteria for a diagnosis.  Moreover, multiple reports stated that the Veteran had problems with depression and anxiety throughout her life, predating her time in the military.  It was impossible to demonstrate an approximate date of onset or clear etiology of her depression but it was clear that multiple reports stated that depression and anxiety were a problem prior to military service, and certainly, while it was difficult to pin down an etiology that could cause depression, as depression was usually multifactorial, her history of sexual abuse/rapes as a younger child could predispose her to problems to anxiety and depression.

Finally, as to the Veteran's assertion that her psychiatric disability pre-existed her February 1992 INADUTRA period and was aggravated during INADUTRA, the VA examiner said that "there is no documentation to back this up, as [the Veteran] did not seek any mental health professionals that corroborated her on this fact at this time.  There is less than a 50% probability that any currently diagnosed psychiatric disability is otherwise related to any verified period of ADUTRA, as this [Veteran] had many events in her life that would cause the level of depression and dysfunction, including early sexual trauma, the death of her mother, father and brother, etc."  The VA examiner said that at the current time the Veteran appeared to only have major depressive disorder and did not meet the criteria of PTSD.  The overall evidence reflects that the psychiatric symptomatology does not meet and never has met the full criteria for PTSD.

As to a psychiatric disorder other than PTSD, the Veteran's 1988 examination prior to entry into service included a normal psychiatric evaluation and the Veteran is entitled to the presumption of soundness at entry into active service.  However, anxiety was diagnosed and treated prior to service entry.  The January 2011 VA examiner opined that anxiety and depression were a problem prior to military service and, thus, clearly pre-existed service.  The Board finds that a psychiatric disability pre-existed active duty.  

The next step of the inquiry is to determine whether psychiatric disability was aggravated in service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  VAOPGCPREC 3-2003 (July 16, 2003).

There is no competent evidence in the Veteran's service medical records that her pre-existing psychiatric disorder was aggravated during the February 1992 period of INADUTRA or during any other period of service.  Her service medical records are devoid of any reference to mental health treatment during active service.  There is no competent evidence refuting this fact.  

Furthermore, the January 2011 VA examiner, who reviewed the claims files and performed a clinical evaluation, found, without equivocation, that the Veteran's psychiatric disorder was not aggravated by service.  Rather, the VA examiner explained that there was no documentation in back up the Veteran's assertion that her pre-existing psychiatric disorder was aggravated by military service during a period of INADUTRA in February 1992, and noted that she did not seek any mental health professions that corroborated her on this fact at the time.  The VA examiner said that there was less than a 50 percent probability that any currently diagnosed psychiatric disabiity was otherwise related to any period of service. 

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. at 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008).

The January 2011 VA opinion is factually accurate, fully articulated, and contains sound reasoning; it is clearly the most probative evidence concerning the questions at issue.  Therefore, the VA opinion is afforded significant probative value.  

As to the February 2008 opinion of Dr. V.P.K., the private physician, who opined that the Veteran dealt with daily biases, discrimination, and sexual harassment in service and while he did not have her service records, and did not have proof of an in-service occurrence, he had no proof or evidence to the contrary and said it was as likely as not that the psychological trauma she endured in the military led to her present depression, the Board finds that, given the scope and depth of the January 2011 VA examiner's expertise and rationale, her opinion carries more weight than that of Dr. V.P.K.  Dr. V.P.K. commented that he did not have the Veteran's service records, had not seen her in the first year after discharge, did not have proof of an in-service occurrence, and had no proof or evidence to the contrary but taking the Veteran "at her word", he opined that it was as likely as not that the psychological trauma she endured in the military led to her present depression".  This opinion is tenuous and based in part on what might have been present since service, but has not been demonstrated in the record.  Dr. V.P.K. assumes facts not in evidence, and his opinion is not accorded great weight by the Board. 

The Board finds that the January 2011 VA examiner's opinion is most persuasive in that this physician, with expertise in psychiatry, reviewed all the Veteran's medical records and provided a rationale for her opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion; Wray v. Brown, 7 Vet. App. 488, 493 (1995) (where a medical expert has fairly considered all the evidence, her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion).  The Board does, in fact, adopt the January 2011 VA psychiatric examiner's opinion on which it bases it determination that service connection for an acquired psychiatric disorder is not warranted. 

Thus, the probative and objective medical opinion of record demonstrates that the Veteran does not have PTSD or an acquired psychiatric disorder related to her period of active military service.  While, in her multiple written statements and oral testimony, the Veteran asserts that she was groped and sexually harassed in service that caused her to develop PTSD and or worsened her existing psychiatric disorder the January 2011 VA psychiatrist noted the Veteran's reported history of childhood sexual trauma, that VA medical records described problems with depression and military sexual trauma, but there was no clear mention of her specific symtoms so that she would meet criteria for PTSD.  The examiner also noted that the Veteran did not seek any mental health professionals that corroborated her on this fact during the 1992 period of INADUTRA.  The VA examiner said that there was less than a 50 percent probability that any currently diagnosed psychiatric disabiity was otherwise related to any period of ADUTRA.  

The Board notes that there were no pertinent symptoms reported in service and no psychiatric abnormality was elicited on examinations in 1988 and 1989.  In 1989, the Veteran specifically denied a history of depression.  To the extent the Veteran is now claiming psychiatric symptoms that continued since service, she is not a reliable historian, as noted by the January 2011 VA examiner.  To the extent that the Veteran has claimed that the February 1992 INADUTRA aggravated her existing psychiatric disorder, the VA psychiatrist expressly stated that "there is no documentation to back this up".  According to the VA medical specialist, the Veteran never sought mental health treatment in service and she had many life events that would cause the level of depression and dysfunction, including early sexual trauma, and the death of her parents and brother.  The Veteran herself is not shown to have the medical expertise to diagnose or determine the etiology of a psychiatric disorder and her argument that she had a psychiatric disorder in service fails. 

The January 2011 VA examiner stated that she had reviewed all the evidence of record, including the in-service and post-service medical records.  This medical specialist explained that her review of the records revealed that the Veteran clearly had a history of anxiety during 1980 and 1981 for which medication was prescribed, prior to military service, that the disorder was not aggravated by military service and noting that the Veteran did not seek mental health treatment in service, that while the sexual trauma probably did occur in service, but experiencing the trauma did not mean one automatically met the criteria for a diagnosis (of PTSD), and any currently diagnosed psychiatric disorder was not related to military service as the Veteran had many events in her life that would cause the level of depression and dysfunction she experienced.  Thus, a cause and effect relationship between the appellant's major depressive disorder and military service cannot be established

The January 2011 VA examiner's comment to the effect that the Veteran probably did experience sexual harassment in service, as the way she related her story had not changed through the years, except for the length of time of the harassment.  Nevertheless, and as explicitly stated by the VA examiner, having experienced the trauma did not mean that one automatically met the criteria for a diagnosis.  

As a preponderance of the evidence of record is against the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD.  In short, a clear preponderance of the evidence is against a finding that the Veteran's psychiatric disorder was present during, aggravated by, or otherwise related to active military service, and it is not due to a service-connected disability. 

To the extent the Veteran is claiming that psychiatric problems had their initial onset in service, she is competent to do so, but this is not credible in view of the clinical evidence establishing psychiatric problems prior to her entrance into active service.  While the Veteran maintains that she has a psychiatric disorder related to her active service, as a lay person she has not been shown to be capable of making medical conclusions, thus, her statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. at 186; see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to her through her senses, she does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath or varicose veins, she is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456. 

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the Veteran's claim for service connection for an acquired psychiatric disorder, including PTSD, and her claim must be denied. 

2. Fibromyalgia

The Veteran also contends that service connection is warranted for fibromyalgia that she claims was incurred in service or, alternatively, due to a service-connected disability.  Thus, she maintains that service connection is warranted for fibromyalgia.

The Board finds that the preponderance of the evidence is against a finding that the Veteran has fibromyalgia that was incurred in or otherwise the result of her active military service.  Service treatment records are not referable to complaints or diagnosis of, or treatment for, fibromyalgia.

Private billing records from Dr. V.P.K. dated from 1989 to August 2009, include a diagnosis of fibromyalgia.  In an August 2004 statement, Dr. V.P.K. said that he treated the Veteran for fibromyalgia since 1990.  

In his February 2008 signed statement, Dr. V.P.K. said that the Veteran had musculoskeletal pain in neck, shoulders, back, and knees, and depression.  She related her pain to a service injury where she was made to lift continuously lift without adequate breaks for several days.  Dr. V.P.K. said he did not have her service treatment records and did not see her during her first year of discharge so did not have proof of in-service occurrence.  He also had no proof to the contrary and opined that it was as likely as not that this in-service occurrence caused her present pain.

On January 21, 2011, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  It was noted that her private medical doctor diagnosed her with fibromyalgia and she had symtoms of fatigue with depression and decreased concentration and sleep difficulties that may be as a result of the depression or anxiety.  She had left lower extremity pain and multiple joint pains, but no other muscle pains were noted.  The Veteran was injured in service in 1992 when she was required to lift 90 pound boxes stacked over a two day period during a drill weekend.  She was later seen at the Medical Center in San Diego for depression, anxiety, and chiropractic care.  

Further, the Veteran complained of lumbar and cervical spine pain.  She apparently did not have rheumatoid arthritis.  She slept approximately six hours per night but had difficulty falling asleep and was generally tired.  The Veteran had concentration difficulty.  She had bilateral knee, hip and wrist pain with soreness in her shoulder muscles and diagnosed with fibromyalgia and took Tylenol and Celebrex about three times per week.  

Objectively, neurological exam was intact and all muscle groups showed full strength with no sign of atrophy.  X-rays of the Veteran's hips performed in March 2008 were reported as normal.  The diagnosis was multilevel degenerative disc disease of the cervical and lumbar spine with spondylosis and arthropathy involving the lumbar spine.  

The VA examiner believed that the Veteran had fibromyalgia with multiple psychological symtoms including depression fatigue lack of concentration and inability to get restful sleep.  She had muscle pains that seemed to lack tenderness or trigger points.  But the VA examiner opined that the Veteran's "fibromyalgia is unrelated to her cervical and lumbar arthritis and degenerative change" and was unable to relate it to her naval service.  There was no test available to connect the fibromyalgia to her spinal condition but the VA examiner found no rationale that would indicate that the fibromyalgia was definitely connected to her spinal disabilities.  

According to the VA examiner, the Veteran's initial injury occurred in the early 1990s due to repetitive heavy lifting that caused the degenerative condition in her cervical and lumbar spine and "[t]here was no definite connection between this and her muscle pain.  She has no indication of trigger points or local tenderness and no definite neurological involvement that would explain the diffuse symtoms and pain".  The VA examiner opined "that her fibromyalgia is less likely as not caused by or a result of her cervical and lumbar degenerative changes and arthritis".

On January 24, 2011, the Veteran underwent VA examination regarding her fibromyalgia.  According to the examination report, the examiner reviewed the Veteran's medical records.  She gave a history of developing fibromyalgia and chronic fatigue syndrome in the 1990s and began to "ache all over".  When asked to describe the parts of her body that ached, she specifically referred to her left knee, both wrists, and spine.  Under further questioning by the examiner, she said that her spine, lower back, and cervical area pain was significantly improved with occasional chiropractic manipulation and that chiropractic manipulation was something she regularly did.  She also said that she was diagnosed with arthritis of the left knee and had cortisone injections in the left knee and both wrists that gastrically reduced the discomfort there.

Further, the Veteran said that her aching all over occurred all day, every day, and severely limited her ability to function due to pain, and it was significantly worse with stress or symtoms of depression, that she regularly had.  She refused to say whether it was back pain, knee pain, or wrist pain that was disabling.  All of her pain was significantly worse when she was depressed or stressed.  The Veteran denied that she had any significant pain that occurred at night.  She said she was not tested for rheumatoid arthritis or lupus.  Her medications included Tylenol, Celebrex, Celexa, and Ativan and she denied side effects from them.  

Objectively, the VA examiner reported that there were no palpable trigger points or tenderness in the Veteran's back, arms or legs.  There was no muscle spasm.  She was in no visible pain.  Her posture was normal and she appeared well rested.  There was no joint inflammation, swelling, or tenderness.  The diagnosis was musculoskeletal symtoms attributable to specific etiologies and no evidence of fibromyalgia.  The VA examiner explained that the Veteran had back pain of spinal origin best attributed to her degenerative disc disease of the cervical and lumbar spine.  She had left knee pain that was improved with cortisone injections, likely representing osteoarthritis or another progressive inflammatory condition.  He said that her bilateral wrist pain was improved with bilateral cortisone injections, likely carpal tunnel syndrome or osteoarthritis.  The VA examiner was unable to locate any records regarding the injections or the diagnosis resulting in the injection.  

According to the VA examiner "unilateral knee pain and wrist pain is not typical for fibromyalgia, which is not treated with joint injections."  The VA examiner did not have records of the Veteran's left knee diagnosis for which she received injections, but said that "fibromyalgia does not cause progressive joint symtoms or conditions that are treated with or respond to cortisone injections.  Her muscular symtoms are not supported by exam findings in that she has no palpable areas of tenderness or trigger points".  

As well, the VA examiner said that the Veteran's "symtoms occur in the day, but not at night, also not suggestive of fibromyalgia.  She had no visible symtoms during the exam, yet repeatedly stated that her symtoms were disabling".  The VA examiner said that, "[i]t is more likely than not, with symtoms out of proportion to findings and that coincide with stressors and exacerbations in depression, that her unexplained muscular symtoms are due to somatization of underlying psychological conditions".  The VA examiner found "no additional basis for her symtoms other than the specific etiologies noted for her back, [left] knee and bilateral wrist pain, with some contribution of the underlying psychological conditions resulting in somatization.  The VA examiner was unable to determine the degree to which the Veteran's back pain was aggravated by her underlying psychological condition, but opined that it was.  

In the VA examiner's view, "while the back and neck pain is due to [the Veteran's] underlying spinal conditions...the rest of her pain is not caused by, or aggravated by her underlying spinal conditions."  The VA examiner "believe[d] that this conclusion is consistent with the February 28, 2008 note from Dr. VPK, in that he concluded correctly, in my opinion that the [Veteran's] back pain is caused by the underlying service connected back condition."  The VA examiner "diff[ered] with [Dr. V.P.K.] in the explanation of her wrist and knee complaints that are explained above, and for which [Dr. VP.K.] offer[ed] no real diagnosis".  According to the VA examiner, "wrist and knee pain are not a complication of degenerative changes of the spine.  [The Veteran's] muscle symtoms and the absence of muscular tenderness and trigger points are inconsistent with a diagnosis of fibromyalgia".  

The VA examiner opined that the Veteran did not have fibromyalgia.  The VA examiner said that the Veteran's private medical records "poorly document any rationale for the diagnosis of fibromyalgia" and the VA physician found "no mention of specific findings, such as trigger points, muscular tenderness, and the exclusion of other causes of her pain that would normally lead one to arrive at this diagnosis".  Thus, the VA examiner concluded that the previous diagnosis made by the Veteran's private physician was unsubstantiated and in error. 

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the January 24, 2011VA examiner's opinion on which it bases its determination that service connection for fibromyalgia is not warranted. 

Since the VA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA physician provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295; see also Wray v. Brown, 7 Vet. App. at 493.

The Board therefore places greater weight on the January 24, 2011 VA examiner's opinion that finds that the Veteran did not have fibromyalgia, than on the June 2006 and February 2008 opinion rendered by Dr. V.P.K., the private physician, to the effect that the Veteran had fibromyalgia incurred during service, although he had no proof of in-service incurrence.  See Owens v. Brown, 7 Vet. App. at 433; Guerrieri v. Brown, 4 Vet. App. at 471-473; Nieves-Rodriguez v. Peake, 22 Vet. App. at 304. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 30 (1998).  But, we are mindful that we cannot make our own independent medical determinations, and that we must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the VA physician who provided the written opinion on January 24, 2011.  This VA physician had the opportunity to review all the Veteran's medical records regarding the diagnosis of fibromyalgia and performed a clinical evaluation.  This VA examiner explained that the Veteran had back pain of spinal origin best attributed to her degenerative disc disease of the cervical and lumbar spine and left knee pain that was improved with cortisone injections, likely representing osteoarthritis or another progressive inflammatory condition.  He said that her bilateral wrist pain was improved with bilateral cortisone injections, likely carpal tunnel syndrome or osteoarthritis.  The VA examiner was unable to locate any records regarding the injections or the diagnosis resulting in the injection.  

According to this VA examiner "unilateral knee pain and wrist pain is not typical for fibromyalgia, which is not treated with joint injections."  The VA examiner said that "fibromyalgia does not cause progressive joint symtoms or conditions that are treated with or respond to cortisone injections" and that the Veteran's "muscular symtoms are not supported by exam findings in that she has no palpable areas of tenderness or trigger points".  Further, the VA examiner said that the Veteran's "symtoms occur in the day, but not at night, also not suggestive of fibromyalgia.  She had no visible symtoms during the examination, yet repeatedly stated that her symtoms were disabling".  The VA examiner opined that "[i]t is more likely than not, with symtoms out of proportion to findings and that coincide with stressors and exacerbations in depression, that her unexplained muscular symtoms are due to somatization of underlying psychological conditions".  The VA examiner found "no additional basis for her symtoms other than the specific etiologies noted for her back, [left] knee and bilateral wrist pain, with some contribution of the underlying psychological conditions resulting in somatization.  

The VA examiner "believe[d] that this conclusion is consistent with the February 28, 2008 note from Dr. VPK, in that he concluded correctly, in my opinion that the [Veteran's] back pain is caused by the underlying service connected back condition."  The VA examiner "diff[ered] with him in the explanation of her wrist and knee complaints that are explained above, and for which [Dr. VP.K.] offer[ed] no real diagnosis".  According to the VA examiner, "wrist and knee pain are not a complication of degenerative changes of the spine.  [The Veteran's] muscle symtoms and the absence of muscular tenderness and trigger points are inconsistent with a diagnosis of fibromyalgia".  The VA examiner opined that the Veteran did not have fibromyalgia.  The VA examiner said that the Veteran's private medical records "poorly document any rationale for the diagnosis of fibromyalgia" and the VA physician was found "no mention of specific findings, such as trigger points, muscular tenderness, and the exclusion of other causes of her pain that would normally lead one to arrive at this diagnosis".  Thus, the VA examiner concluded that the previous diagnosis made by the Veteran's private physician was unsubstantiated and in error and that they did not have fibromyalgia.  See Prejean v. West, 13 Vet. App. at 448-9. 

As to the February 2008 opinion of Dr. V.P.K, the private physician, who opined that the Veteran related joint pain to a service injury when she was required to continuously lift without adequate breaks for several days, and without proof to the contrary, it was as likely as not that this in-service occurrence caused her present pain, the Board finds that, given the scope and depth of the January 24, 2011 VA examiner's rationale, his opinion carries more weight than that of Dr. V.P.K.

The Board is persuaded that the January 24, 2011 VA examiner's opinion is most persuasive in that this physician reviewed all the Veteran's medical records and provided a rationale for his opinion.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App at 295, Wray v. Brown, supra. 

Even assuming, without conceding, that the Veteran had fibromyalgia, her claim would still fail.  This is so because, although the January 21, 2011 VA examiner diagnosed the Veteran with fibromyalgia, this VA examiner opined that, based upon his "review of her history and [medical records] as well as thorough examination" the fibromyalgia was less likely as not caused by or a result of the Veteran's cervical and lumbar degenerative changes and arthritis and was unrelated to her Naval service.  Dr. V.P.K., in his February 2008 statement, clearly acknowledged his lack review of the Veteran's service medical records.  More importantly, Dr. V.P.K. provided no rationale for his opinion upon which the Board could conclude that service connection for fibromyalgia would be warranted.  See Guerrieri v. Brown, Nieves-Rodriquez v. Peake, supra

Thus, the probative and objective medical opinion of record demonstrates that the Veteran does not have fibromyalgia related to her period of active military service including a service-connected disability.  While, in her written statements and oral testimony, the Veteran asserts that, in 1990, she developed joint pain, the Board notes that there were no pertinent symptoms reported in service and no fibromyalgia was elicited on examinations in 1988 and 1989.  In 1989, the Veteran specifically denied a history of joint symptoms.  

To the extent the Veteran is now claiming joint pain symptoms that continued since service, she is not a reliable historian.  According to the January 24, 2011 VA physician, the Veteran's bilateral wrist pain was likely carpal tunnel syndrome or osteoarthritis and her left knee pain improved with cortisone injection that likely represented osteoarthritis or another inflammatory process.  The VA examiner said that unilateral knee pain and wrist pain was not typical of fibromyalgia that was not treated with joint injections.  The physician noted that the Veteran's muscular symtoms were not supported by examination findings in that she had no palpable areas of tenderness or trigger points.  Her symtoms occurred in the day, but not at night, also not suggestive of fibromyalgia.  The VA examiner also noted that the Veteran had no visible symtoms during the examination yet repeatedly said that her symtoms were disabling.  The Veteran herself is not shown to have the medical expertise to diagnose or determine the etiology of fibromyalgia and her argument that she had a joint disorder in service or related to a service-connected disability fails. 

Dr. V.P.K. commented that an in-service occurrence caused the Veteran's current musculoskeletal pain, although he did not have her service record and had no proof of in-service incurrence.  The opinion is tenuous and based in part on what might have been present since service, but has not been demonstrated in the record.  Dr. V.P.K. assumes facts not in evidence, and his opinion is not accorded great weight by the Board. 

On the other hand, the January 24, 2011VA examiner stated that he had reviewed all the evidence of record, including the in-service and post-service medical records.  This physician explained that his review of the records revealed that the Veteran clearly

This VA physician had the opportunity to review all the Veteran's medical records regarding the diagnosis of fibromyalgia and performed a clinical evaluation.  This VA examiner explained that the Veteran had back pain of spinal origin best attributed to her degenerative disc disease of the cervical and lumbar spine and left knee pain that was improved with cortisone injections, likely representing osteoarthritis or another progressive inflammatory condition.  He said that her bilateral wrist pain was improved with bilateral cortisone injections, likely carpal tunnel syndrome or osteoarthritis.  

According to the VA examiner "unilateral knee pain and wrist pain is not typical for fibromyalgia, which is not treated with joint injections."  The VA examiner said that "fibromyalgia does not cause progressive joint symtoms or conditions that are treated with or respond to cortisone injections" and the Veteran's "muscular symtoms are not supported by exam findings in that she has no palpable areas of tenderness or trigger points".  Moreover, the VA examiner said that the Veteran's "symtoms occur in the day, but not at night, also not suggestive of fibromyalgia.  She had no visible symtoms during the examination, yet repeatedly stated that her symtoms were disabling".  This VA examiner said that, "[i]t is more likely than not, with symtoms out of proportion to findings and that coincide with stressors and exacerbations in depression, that her unexplained muscular symtoms are due to somatization of underlying psychological conditions".  

In the VA examiner's view, wrist and knee pain are not a complication of degenerative changes of the spine.  The VA examiner said that the Veteran's muscle symtoms and the absence of muscular tenderness and trigger points were inconsistent with a diagnosis of fibromyalgia.  The VA examiner opined that the Veteran did not have fibromyalgia.  The VA examiner also said that the Veteran's private medical records "poorly document any rationale for the diagnosis of fibromyalgia" and the VA physician was found "no mention of specific findings, such as trigger points, muscular tenderness, and the exclusion of other causes of her pain that would normally lead one to arrive at this diagnosis".

Thus, the opinion of Dr. V.P.K is accorded less weight than that of the VA examiner.  Accordingly, the preponderance of the evidence of record is against the claim of entitlement to service connection for fibromyalgia.  In short, a clear preponderance of the evidence is against a finding that the Veteran' has fibromyalgia that was present during or otherwise related to active military service and it is not due to a service-connected disability. 

While the Veteran maintains that she has a joint disorder related to her active service, as a lay person she has not been shown to be capable of making medical conclusions, thus, her statements regarding diagnosis and causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. at 495.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. at 186; see also Bostain v. West, 11 Vet. App. at 127.  While the Veteran is competent to report what comes to her through her senses, she does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as joint pain or varicose veins, she is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456. 

Here, too, the evidence is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the probative evidence of record is against the Veteran's claim of entitlement to service fibromyalgia, and it must be denied. 

B. Increased Ratings

The present appeal involves the Veteran's claim that the severity of her service-connected lumbar and cervical spine disabilities warrants higher disability ratings. Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. at 49. 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6. 

The Veteran's statements describing the symptoms of her service-connected back and neck disabilities are deemed competent evidence.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

During the pendency of the Veteran's claim and appeal, the rating criteria for evaluating intervertebral disc syndrome were amended.  See 38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002). In 2003, further amendments were made for evaluating disabilities of the spine.  See 68 Fed. Reg. 51,454 -58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011)).  An omission was then corrected by reinserting two missing notes. See 69 Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and subsequent correction were made effective from September 26, 2003. 

Where a law or regulation (particularly those pertaining to the Rating Schedule) changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000). The effective date rule established by 38 U.S.C.A. § 5110(g) (West 2002), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation. 

Accordingly, the Board will review the disability ratings under the old and new criteria.  The RO evaluated the Veteran's claims under the old regulations, effective prior to September 26, 2003, in making its rating decision dated in May 2003, and under the new regulations in the June 2005 statement of the case.  In January 2005, the RO awarded the 20 percent rating for the Veteran's lumbar spine disability, effective from July 21, 2003 and, in July 2006, it awarded a 20 percent rating for cervical spine disability, effective from September 26, 2003, and issued supplemental statements of the case that evaluated the Veteran's claim using the new and old regulations.  The Veteran was afforded an opportunity to comment on the RO's actions.  Accordingly, there is no prejudice to the Veteran in the Board's proceeding under Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 

Under Diagnostic Code 5290, effective prior to September 26, 2003, a rating of 10 percent was warranted for slight limitation of motion of the cervical spine; a 20 percent was assigned for moderate limitation of motion of the cervical spine; and a 30 percent rating was assigned for severe limitation of motion of the cervical spine. 38 C.F.R. 4.71a, DC 5290 (2003), effective prior to September 26, 2003. 

Under 38 C.F.R. § 4.71a , DC 5292, effective prior to September 26, 2003, slight limitation of motion of the lumbar segment of the spine warranted a 10 percent evaluation; and a 20 percent evaluation required moderate limitation of motion. 38 C.F.R. § 4.71a, DC 5292 (2003), effective prior to September 26, 2003.  A 40 percent evaluation was warranted where severe limitation of motion was shown.  Id. This was the highest schedular evaluation available for limitation of motion of the lumbar spine, although limitation of motion was considered in evaluating the severity of intervertebral disc syndrome under DC 5293.  See VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998). 

Under the old regulations, under Diagnostic Code 5293, when disability from IVDS was mild, a 10 percent rating was assigned.  When disability was moderate, with recurring attacks, a 20 percent evaluation was warranted.  A 40 percent rating was in order when disability was severe, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent was awarded when disability from intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2003), effective prior to September 23, 2002. 

Prior to September 26, 2003, under Diagnostic Code 5295, a 10 percent evaluation was warranted for lumbosacral strain if it was manifested by characteristic pain on motion.  A 20 percent evaluation was assigned when lumbosacral strain was manifested by muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), effective prior to September 26, 2003.  A 40 percent evaluation was assigned for lumbosacral strain when it was manifested by severe symptomatology that included listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of motion on forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Id. 

Under the revised regulations for DC 5293, effective September 23, 2002, IVDS (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  A 10 percent evaluation was warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id. A 20 percent evaluation was assigned with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 evaluation was warranted.  Id.  A 60 percent evaluation was assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

Under the current regulations for evaluating IVDS, effective September 26, 2003, revisions to DC 5293 include the renumbering of the diagnostic code to 5243.  Under DC 5243 (that now evaluates IVDS), Note 6 directs that IVDS is to be evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the formula for rating based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 

Under the current General Rating Formula, the following apply: a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted if the medical evidence shows unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243. 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1). 

1. Lumbar Spine Disability

Normal range of motion of the thoracolumbar spine includes flexion from 0 to 90 degrees, and extension, bilateral flexion, and bilateral rotation, all from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2011).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

The combined range of motion, noted in the rating criteria effective from September 26, 2003, refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See General Rating Formula, Note (2). 38 C.F.R. § 4.71a, DCs 5235-5243. 

The RO initially evaluated the Veteran's service-connected lumbar spine disability under DC 5295 and, more recently, evaluated it under DC 5242.  Upon review of the probative and competent medical evidence, the Board is of the opinion a rating in excess of 10 percent prior to July 21, 2003, and in excess of 20 percent thereafter, is not warranted for any time since she filed her claim for an increased rating. 

By way of history, the record reflects that, in a July 1996 rating decision, the RO granted service connection for a lumbar spine disability and awarded a 10 percent rating under DC 5295.

In April 2002, the RO received the Veteran's current claim for an increased rating for her service-connected back disability.  As noted, in the January 2005 rating decision, the RO awarded a 20 percent rating, effective from July 21, 2003, under DC 5242.

VA and private medical records and examination reports, dated from 2001 to 2011, reflect the Veteran's complaints of chronic lumbar spine pain that she treated with physical therapy and chiropractic treatment.  A May 2002 private record from Dr. V.P.K. indicates that the Veteran had scoliosis and was referred for physical therapy treatment.  The May 2002 physical therapy records reflect that she had decreased range of lumbar spine motion.  

According to a March 2003 VA examination report, the Veteran complained of constant lumbar spine pain that she rated as a 5 on a pain scale of 1 to 10.  She treated her back pain with Tylenol and visits to a chiropractor up to six times a year.  It was difficult for her to do housework and drive because of her back and neck disabilities.  The VA examiner noted that the Veteran did not wear a back brace and there was no evidence of painful motion.  

Objectively, range of lumbar spine motion was flexion to 90 degrees; extension to 30 degrees; and lateral flexions and rotations to 30 degrees.  There was no deceased range of motion against resistance or repetitive motion and no incoordination of motion.  There was some minimal muscle spasm of the back but no postural abnormalities or fixed deformity of the spine.  The Veteran's posture and gait appeared to be normal and there was no obvious evidence of painful motion.  Neurological examination findings were normal with no atrophy or sensory deficits.  Results of x-rays taken at the time showed mild levoscoliosis of the lumbar spine centered at L2.  The VA examiner commented that the Veteran complained of moderate daily lumbar pain and she had impairment with some of her routine activities, as noted above, but her current examination was normal. 

In July 21, 2003 and subsequent written statements, the Veteran said that her lumbar spine disorder worsened.

The Veteran underwent VA examination in September 2003.  According to the examination report, she reported flare-ups of spine pain that occurred daily with normal activities and that improved with laying down.  She tried physical therapy, ultrasound, and chiropractic treatment in the past, all of which helped to some extent.  Range of motion of the lumbar spine was flexion from 0 to 60 degrees, extension from 0 to 20 degrees, lateral bending from 0 to 50 degrees, and rotations from 0 to 50 degrees. Neurological examination findings were within normal limits for the lower extremities.  The diagnosis was chronic lumbar strain with mild levoscoliosis and degenerative disc disease at L2-3 and mild functional impairment.

A March 2004 VA treatment record indicates that the Veteran complained of back pain with occasional radiation to the left leg with no bowel or bladder incontinence.  Her lumbar spine had no midline tenderness and no abnormal neurological findings for the extremities.

During her March 2005 personal hearing at the RO, the Veteran complained of having daily low back pain that radiated to her lower extremities.  She said the continuous pain led to fatigue.

In a September 2005 signed statement, A.V.C., D.C., said that the Veteran received regular chiropractic care for lumbar segmental dysfunction.  Her records dated from July to October 2005 document such treatment.

In February 2006, the Veteran underwent VA examination of her spine.  She complained of constant low back pain that spread to the posterior aspects of the left thigh.  Frequently, almost on a daily basis, she had a feeling of weakness in the left lower extremity.  She had no difficulty walking but occasionally, with episodes of weakness, she will limp slightly.  The Veteran did not use any type of lumbar supporting or assisting device.  She had no difficulty driving but had difficulties with work activities at home, associated with bending or lifting and tried to avoid such activities.  Her low back pain seemed related to the posterior aspect of the hip as well.  In the past 12 months, she had frequent episodes of increased symptomatology and associated disability to the point where she will not get out of bed but there were no episodes of total incapacity or disability.  The Veteran had difficulty in bending over or working in a forward flexed position but had no difficulty standing.  She did not run or jog and tried to walk about 4 to 5 miles a week.

Objectively, examination of the Veteran's back revealed her standing erect.  There was no evidence of deformity, swelling, or tenderness.  Her indicated pain was at the lumbosacral level.  Range of motion in forward flexion was to 80 degrees with extension to 20 degrees.  There was no pain with lateral flexion to 30 degrees to the left and 20 degrees to the right, and lateral rotations to 30 degrees.  Deep tendon reflexes were quite brisk and symmetrical, motor function and sensory distribution of the lower extremities were normal.  Straight leg raising in the sitting position was negative, bilaterally at 0 degrees and in the supine position at 80 degrees, she had no discomfort in the low back.  X-rays of the Veteran's low spine taken at the time suggested evidence of a very minimal left lumbar scoliosis.  There also appeared to be evidence of a transitional development at the lumbosacral level without evidence of obvious discogenic disease.  

The diagnosis was that the Veteran presented with evidence of chronic pain with slight, painful limitation of motion.  Her symtoms and findings were consistent with a clinical diagnosis of chronic, non-specific musculo-liagmentous strain of the lumbar spine.  She appeared to have evidence of disability in association with activities requiring repeated bending, heavy lifting, etc.  Her impairment was on the basis of pain and weakness with structural changes in association with the transitional development of the lumbosacral level and a very mild lumbar scoliosis.  There was no indication of instability or incoordination.  Fatigability and lack of coordination did not appear to be significant factors.  The VA examiner commented that it was to be noted that, objectively, repetitive movements of the Veteran's lumbar spine on examination, while symptomatic, did not appear associated with increased pain or disability as would be related to loss of motion.

During her February 2008 Board hearing, and her personal hearings at the RO, the Veteran said she had difficulty sitting, standing, or bending for extended periods due to her lumbar spine disability (see Board hearing transcript at page 8).  She was unable to lift objects weighing more than ten pounds.  She said she had to lay down daily due to pain and inflammation in her low back (Id. at 9).  The Veteran reported having pain that radiated down her low back into her knees and left leg (Id.).

On January 21, 2011, the Veteran underwent a VA orthopedic examination.  She complained of mid low back pain into the left groin and down the left lower extremity.  Her back pain was constant dull achy pain with constant pain in the left groin and calf that she rated as an 8 on a pain scale of 1 to 10.  She had tingling in the left leg most of the time and took Tylenol and Celebrex about 3 times per week.  She did not wear a brace or support device and had no injections or surgery on her spine.  She was able to walk about one block.  The Veteran had some irritable bowel syndrome as complaints but no incontinence.  She had no incapacitating episodes due to her back pain.  

Objectively, the Veteran had a normal gait with normal thoracolumbar curves.  There was tenderness over the lower lumbar spine without any trigger points or spasms in the musculature and no muscle tenderness over the extremities or her paravertebral musculature.  Range of motion of the lumbar spine was forward flexion to 75 degrees, extension to 20 degrees with lower lumbar pain.  Right and left lateral bending was to 20 degrees and right and left rotation was to 30 degrees with mild discomfort.  Multiple trials revealed no additional motion limitation.  Strength and coordination were unimpaired.  There was no fatigue or endurance limitation observed.  

Neurological examination was intact with no focal deficits noted.  All muscle groups exhibited normal (5/5) strength with no sign of atrophy bilaterally.  No asymmetry was noted and reflexes were equal and 2+ in all extremities.  Sensory dermatomes were intact.  Babinski was down turning and no clonus was evident.  The straight leg raise test was normal bilaterally to 90 degrees.  Results of x-rays of the lumbar spine taken at the time revealed facet arthropathy at L5-S1 with grade 1 anteriolisthesis of L5.  Diagnoses included multilevel degenerative disc disease of the lumbar spine with spondylosis and athropathy involving the lumbar spine in particular.

Upon review of the probative evidence of record, the Board is of the opinion that a rating in excess of 10 percent prior to July 21, 2003 and in excess of 20 percent thereafter, is not warranted for the Veteran's lumbar spine disability.  Here, the clinical evidence shows that, in March 2003, the VA examiner reported flexion of the Veteran's lumbar spine to 90 degrees, with lateral bending to 30 degrees and extension to 30 degrees-essentially normal range of motion.  Under Diagnostic Code 5292, effective prior to September 26, 2003, a 20 percent evaluation requires moderate limitation of motion.  Nor is the evidence reflective of moderate disability with recurring attacks of IVDS, such as to warrant a 20 percent evaluation under DC 5293, effective prior to September 26, 2003.  While the March 2003 examiner noted some lumbar spine spasm there was no postural abnormality such as to warrant a 20 percent rating under DC 5295, effective prior to September 26, 2003.  Specifically, on examination in March 2003, neurological examination findings were essentially normal with no sensory deficits; she had normal posture and gait; and reflexes were normal.  In that, the March 2003 VA examiner reported essentially normal clinical findings with complaints of moderate pain.  Such findings simply do not warrant a rating in excess of the 10 percent assigned, for the period prior to July 21, 2003. 

The Board notes that the RO apparently awarded a 20 percent rating for the Veteran's lumbar disability under the regulations effective from September 26, 2003, but effectuated the grant from July 21, 2003.  The Board has no reason to dispute this finding.  

However, a higher rating from July 21, 2003 is not warranted under the old criteria, effective prior to September 26, 2003 as there is no evidence of severe limitation of motion (DC 5292), severe IVDS with recurring attacks with intermittent relief (DC 5293), or severe lumbosacral strain (DC 5295).  Specifically, in September 2003, February 2006, and January 2011, the Veteran had normal posture and gait; reflexes were normal and results of straight leg rising test were negative bilaterally.  

Even more, in September 2003, the VA examiner reported range of motion in the lumbar spine with flexion to 60 degrees, extension to 20 degrees, and side bending and rotation both to 50 degrees.  During the February 2006 VA examination, limitation of motion was no more than mild with forward flexion limited to 80 degrees; there was no muscle spasm palpable in the low back; and objectively motor and sensory examination findings were essentially normal.  The diagnosis was chronic pain with slight, painful limited motion.  Most recently in January 2011, the diagnosis was multilevel degenerative disc disease of the lumbar spine with spondylosis and arthropathy.  Objectively, posture and gait were normal and there was no atrophy, guarding, tenderness, weakness, but lower lumbar pain was noted on motion of the lumbar spine.  Range of motion of the lumbar spine was flexion to 75 degrees, and extension to 20 degrees with lower lumbar pain, right and left lateral bending to 20 degrees, and left and right lateral rotation to 30 degrees with mild discomfort.  These findings do not support a rating in excess of 20 percent under any of the old diagnostic codes. 

Moreover, a rating in excess of 20 percent since July 21, 2003 is not warranted for the Veteran's lumbar spine disability under the new Rating Schedule.  That provides a 40 percent evaluation for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

As noted, the Board observes that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate diagnostic code.  Id., Note (1).  However, despite the Veteran's subjective complaints of pain radiating into her left lower extremity, there is no showing that the Veteran objectively manifested neurologic symptoms as a consequence of her lumbar spine disability.  Straight leg raising test was negative during her February 2006 and January 2011 VA examinations.  Further, there is no competent medical evidence to reflect that her lumbar spine disorder at any time was manifested by favorable ankylosis, or a limitation of forward flexion to 30 degrees or less. 

This is so because forward flexion was to 60 degrees at the September 2003 VA examination, to 80 degrees during the February 2006 VA examination, and to 75 degrees at the January 2011 VA examination.  Such findings do not even approximate a 40 percent rating.  There is no medical evidence of record to reflect that the Veteran had forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Ankylosis, whether favorable or unfavorable, involves fixation of the spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

Under the revised regulations an intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 

In this case, there is no objective evidence that the Veteran had any incapacitating episodes due to her lumbar disability.  Simply put, a physician has not prescribed bed rest for this disorder.  Thus, an increased rating under Diagnostic Code 5243 (for intervertebral disc syndrome) is not appropriate.  Further, as noted, the Veteran has not been found to have neurological impairment associated with her low back disability.  During the January 2011 VA neurological examinations, the neurological examination was intact with no focal deficits, there was no abnormal lower extremity sensation, and reflexes were normal bilaterally, notwithstanding the Veteran's complaint of occasional pain radiating into her left lower extremity.  There is no showing that the Veteran objectively manifested neurological symtoms as a consequence of her service-connected low back disability. 

X-rays of the Veteran's spine taken in January 2011 showed multilevel degenerative disc disease with spondylosis and arthropathy involving the lumbar spine.  The collective medical evidence of record further indicates that the Veteran did not use a back brace, walker or cane, and she ambulated without assistance.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected lumbar spine disability are contemplated in the assigned 10 percent rating assigned prior to July 21, 2003, and the 20 percent rating assigned thereafter by the RO.  There is no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by the 10 percent evaluation assigned prior to July 21, 2003 and 20 percent assigned thereafter.  38 C.F.R. §§ 4.40 , 4.45; DeLuca.  Rather, in February 2006, the Veteran reported that she was not limited in her ability to walk  but said feelings of weakness caused her to limp slightly even with pain.  More recently in January 2011, the VA examiner reported some objective evidence of mild discomfort on active range of motion or repetitive motion and no additional limitations after multiple repetitions of range of motion and the Veteran was able to forward flex to 75 degree.  The provisions of the general rating schedule for spinal disorders are controlling whether or not there are symptoms of pain, and irrespective whether the pain radiates.  A separate evaluation for pain is not for assignment.  Spurgeon. 

As such, the Board concludes that the preponderance of the credible evidence of record is against a rating in excess of 10 percent prior to July 21, 2003 and in excess of 20 percent thereafter, for the Veteran's service-connected lumbar spine.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b)

2. Cervical Spine Disability

Under the old regulations, effective prior to September 26, 2003, under DC 5290, slight limitation of motion of the cervical segment of the spine warranted a 10 percent evaluation.  38 C.F.R. § 4.71a , DC 5290 (2002), effective prior to September 26, 2003.  Moderate limitation of motion of the cervical segment of the spine warranted a 20 percent evaluation and a 30 percent evaluation required severe limitation of motion.  Id. 

As noted above, current regulations effective since September 26, 2003, provide that unfavorable ankylosis of the entire cervical spine warrants a 40 evaluation.  Forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 rating.  See 38 C.F.R. § 4.71a , DCs 5235-5243. 

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in a abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, warrants a 20 percent rating.  See 38 C.F.R. § 4.71a , DC 5235-5243, effective September 26, 2003. 

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 60 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a, Plate V. 

By way of history, in the July 1996 RO rating decision, service connection was also granted for the Veteran's cervical spine disability and assigned a non-compensable disability evaluation under DC 5299-5295.

The RO received the Veteran's current claim for an increased rating for her cervical spine disability in February 2003.  

VA and non-VA medical records and examination reports, dated from 2001 to 2011, include the Veteran's complaints of chronic neck pain treated with physical therapy and chiropractic treatment.

The March 2003 VA examination report indicates that the Veteran reported constant spine pain that she rated as a 5 on a scale of 1 to 10, treated with Tylenol and with chiropractic treatment.  She had difficulty doing housework and driving because her neck was difficult to turn.  The VA examiner said that the Veteran did not wear a neck brace and there was no evidence of painful motion.  

Range of motion of the Veteran's cervical spine was flexion, extension, right and left lateral bending all to 45 degrees, and rotations from 0 to 80 degrees.  There was no decreased range of motion against resistance or with repetitive motions, no muscle spasm of the back and no postural abnormalities or fixed deformities.  Posture and gait were normal. Results of x-rays taken at the time showed degenerative disk disease in the mid cervical spine with reversal of the normal lordotic curvature  The examiner said that the Veteran complained of moderate daily cervical spine pain with some impairment of her routine activities but  examination of the cervical spine was essentially normal 

During the September 2003 VA examination, the Veteran reported having daily flare-ups of spine pain, with normal activities, that improved with laying down.  She said she tried physical therapy, ultrasound, and chiropractic treatment in the past, all of which helped to some extent.  The examiner reviewed a recent private magnetic resonance image (MRI) of the Veteran's neck and found it was compatible with degenerative disc disease of C3-4 through C 6-7 with mild canal stenosis.  Range of motion of the cervical spine was flexion from 0 to 60 degrees; extension from 0 to 40 degrees, and rotations to 70 degrees.  Neurological findings for the upper extremities were within normal limits.  Diagnosis was chronic cervical strain with degenerative disc disease at C-4 through C-7, chronic intermittent, mild functional impairment.  

Private physical therapy records dated in Septemer 2003 indicated that the Veteran's cervical spine range of motion was flexion to 55 degrees and extension to 40 degrees.  In October 2003, range of motion was flexion and extension to 50 degrees.

An October 2003 MRI of the cervical spine showed dilated root sleeves and multi disk osteophyte complexes with mild central and neural foraminal stenosis.  

A March 2004 VA treatment record indicates that the Veteran's neck was supple with full range of motion with no abnormal neurological findings for the extremities.

During her March 2005 personal hearing at the RO, the Veteran said she had daily neck pain that radiated into her upper extremities and led to fatigue.

In the September 2005 signed statement, Dr. A.V.C., the chiropractor, said that the Veteran received regular chiropractic care for cervical segmental dysfunction.

The February 2006 VA examination report indicates that the Veteran complained of chronic difficulties with her neck since military service.  She took Motrin but denied having any physical therapy.  She did not use any form of brace or other assistive device for the cervical spine.  She had no difficulty walking and said that her neck was "bad".  The Veteran had constant pain in the posterior neck musculature with frequent "knots" in the right posterior neck musculature.  She had definite discomfort when turning her head and neck from side-to-side while driving and also experienced posterior neck pain with full extension of the cervical spine as related to work overhead.  Intermittently, she had radicular pain in the right upper extremity to the shoulder, down to the elbow and frequent episodes of numbness in the right thumb.  She had not worked in many years and had no major disability regarding occupational activities.  However, the Veteran had difficulties with simple activities such as shopping or doing any work in a forward flexed position.  The discomfort in her neck was more or less constant but tended to flare-up with increased severity at least every nine months.  Often, the episodes lasted as long as two months.  

Further, subjectively, repetitive movement of the Veterna's cervical spine was associated with increased symptomatology and associated disabiity.  During the past 12 months, she had several episodes where the symtoms flared up, mainly at night, and where she had difficulty getting out of bed the next morning.

Objectively, there was localization of pain the Veteran's right posterior neck and upper trapezius distribution.  Range of motion revealed full extension to 45 degrees with slight posterior pain with 45 degrees of forward flexion.  There was no spasm, weakness or definite tenderness identified.  There was essentially normal lateral flexion of 45 degrees with slight pain with lateral rotation of 50 degrees to the right and no significant discomfort with 60 degrees to the left.  

Further, neurological examination revealed normal muscle power and sensory distribution of the upper extremities.  Deep tendon reflexes (biceps; right absent, left absent; radial, right and left, 2+; triceps, right trace, left 1+).  Repetitive movements of the cervical spine, while somewhat uncomfortable, did not appear to be associated with evidenced of increased pain or associated disability.  Results of x-rays taken at the time suggested flattening and loss of the normal cervical lordotic curve with very definite degenerative discogenic changes t the C4-5 and C5-6 levels.  The diagnosis was evidence of chronic disability related to the Ve4teran's cervical spine.  The examiner said that the Veteran had rather significant degenerative discogenic/arthritic changes at the fourth -fifth and fifth-sixth cervical segment levels.  She had evidence of functional impairment related to any activities involving repetitive turning of the head and neck from side-to-side or flexion and extension movements in association with work overhead.  Her impairment was on the basis of pain with structural (degenerative discogenic/arthritic) changes of the cervical spine in association with a cervical radiculopathy.  There was no indication of instability or incoordination.  Weakness, fatigability, and lack of endurance did not appear to be significant issues.

In the July 2006 rating decision, the RO awarded the 20 percent rating for the Veteran's service-connected cervical disability, effective from September 26, 2003 under DC 5242, and granted service connection for peripheral neuropathy of the left and right upper extremities associated with cervical sprain/strain, that were assigned separate 10 percent disability ratings.

During the January 2011 VA orthopedic examination, the Veteran complained of pain over her cervical spine and into the shoulder blades that was a constant dull ache that she rated as an 8 on the scale from 1 to 10.  She denied any numbness, tingling, or weakness, did not use a neck collar, and had no prescribed incapacitating episodes to her neck.  She had no surgery or injections.  Her head position was normal.  There was tenderness over the cervical spine but no trigger points or spasms were found in the musculature.  She had no muscle tenderness over the extremities of her paravertebral musculature.  

Cervical range of motion was flexion to 35 degrees and extension to 50 degrees; left rotation was to 75 degrees and right rotation was to 50 degrees with right and left lateral bending each to 30 degrees.  She had some discomfort with active motion.  Multiple trials revealed no additional limitation of motion.  Strength and coordination were not impaired, and there was no fatigue or endurance observed.  Neurological examination was intact with no focal deficits noted.  All muscle groups exhibited normal (5/5) strength with no sign of atrophy bilateral.  No asymmetry was noted and reflexes were equal and 2+ in all extremities.  Sensory dermatomes were intact.  Results of x-rays of the cervical spine taken in February 2006 showed degenerative changes from C4-C6 with facet arthropathy from L4-S1 and levoconvex scoliosis.  The diagnosis was multilevel degenerative disc disease of the cervical spine.

Here, the clinical evidence shows that, prior to September 26, 2003, a rating in excess of 10 percent for the Veteran's cervical spine disability is not warranted.  In March 2003, the VA examiner reported essentially normal range of cervical spine motion, with normal neurological and muscular evaluations.  In fact that examiner reported essentially normal clinical findings with complaints of moderate daily pain. Similar findings were reported by the September 2003 VA examiner.  Such findings do not meet or even approximate a higher rating under any of the applicable diagnostic codes effective prior to September 26, 2003.  See 38 C.F.R. § 3.71a , DCs 5290, 5293, 5295 (2002), effective prior to September 26, 2003.

Even if the cervical strain was rated by analogy to Diagnostic Code 5295 as in effect prior to September 26, 2003, a 20 percent evaluation is warranted where there is muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  However, the March and September 2003 VA examiners reported normal range of cervical spine motion and normal neurological and muscular evaluation.  Further, even if considered under DC 5293 as in effect prior to September 26, 2003, there clinical evidence does not support a finding of moderate IVDS with recurring attacks such as to warrant a 20 percent rating and there is no evidence of incapacitating episodes lasting 2 weeks but less than 4 weeks in the last 12 months.  Thus, prior to September 26, 2003, a rating in excess of 10 percent is not warranted for the Veteran's cervical strain. 

In February 2006, the VA examiner reported that x-rays revealed that the Veteran suggested flattening and loss of the normal cervical lordotic curve with very definite degenerative discogenic changes at the C4-5 and C5-6 levels.  Nevertheless, the January 2011 VA examiner reported normal cervical spinal curves and found no asymmetry.  As such, the Board is of the opinion that no more than the currently assigned 20 percent rating is warranted for the Veteran's service-connected disability, effective from September 26, 2003.  This is so because the probative medical evidence does not show forward flexion of the Veteran's cervical spine to 15 degrees or less or evidence of severe limitation of motion.  At the February 2006 VA examination, forward flexion of the Veteran's cervical spine was to 45 degrees and, at the January 2011 VA examination, forward flexion of her cervical spine was to 35 degrees.  Such findings do not warrant a rating in excess of the 20 percent rating assigned by the RO under the old or new criteria, from September 26, 2003. 

Further, while the September 2003 VA examiner reported that MRI results were compatible with degenerative disc disease with mild canal stenosis, the Veteran had a normal gait and posture.  To the extent that upper extremity neurological findings are associated with the Veteran's service-connected cervical strain, the RO granted service connection and separate 10 percent disability ratings for peripheral neuropathy of the left and right upper extremities.  The Veteran has not appealed these ratings.  Moreover, neurological examination findings were essentially normal in January 2011.  Nor is there evidence of favorable ankylosis of the entire cervical spine or incapacitating episodes having a total duration of at least four weeks during the prior 12 months. 

Even with consideration of DeLuca, supra, the objective evidence of record reflects the Veteran's complaints of pain and stiffness but is not reflective of deficits of motor strength, muscle atrophy, or the like to warrant an increased evaluation.  The Board recognizes the Veteran's subjective complaints of constant cervical spine pain and stiffness, but is of the opinion that such complaints of pain are contemplated in the currently assigned 10 percent evaluation prior to September 23, 2003 and 20 percent rating granted thereafter.  A separate evaluation for pain is not for assignment.  See Spurgeon, supra. 

As such, the Board concludes that, prior to September 26, 2003, the preponderance of the objective evidence of record is against a rating in excess of 10 percent for the Veteran's service-connected cervical spine disability.  The Board further finds that since September 26, 2003, a preponderance of the evidence of record is against a rating in excess of 20 percent for the Veteran's cervical spine disability. 

Extraschedular Consideration 

The Board has also considered whether the Veteran's cervical and lumbar spine disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The matter of the Veteran's claim for a TDIU is addressed infra.

Finally, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. at 505.  Here, staged ratings are not warranted for the Veteran's service-connected lumbar and cervical spine disabilities, beyond that previously awarded. 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for fibromyalgia is denied.

A rating in excess of 10 percent prior to July 21, 2003, and in excess of 20 percent thereafter, for lumbar spine strain with degenerative disc disease, is denied.

A rating in excess of 10 percent prior to September 26, 2003, and in excesss of 20 percent thereafter, for cervical spine strain with degenerative disc disease, is denied.


REMAND

The RO received the Veteran's claim for a TDIU in July 2003. 

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2011).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Prior to July 21, 2003, the Veteran's service-connected disabilities included lumbar sprain/strain with degenerative disc disease, evaluated as 10 percent disabling and cervical sprain/strain with degenerative disc disease, evaluated as 10 percent disabling.  Her combined schedular evaluation was 20 percent.   However, effective July 21, 2003, her lumbar disability was evaluated as 20 percent disabling, and her combined schedular evaluation was 30 percent.  Effective September 26, 2003, the Veteran's cervical disability was assigned a 20 percent evaluation, and her combined schedular evaluation was 40 percent.  Peripheral neuropathy of the right and left upper extremities was assigned separate 10 percent ratings, effective from February 21, 2006.  The Veteran's combined schedular evaluation was 50 percent from February 21, 2006.  Thus, she does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be awarded on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. §§ 3.321(b), 4.16(b).  Here, in July 2007, Dr. V.P.K. reported that the Veteran was not working due to several factors, including her neck and back disabilities.  The January 2011 VA psychiatric examiner noted that the Veteran had not worked since the mid-1980s.
 
In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the veteran "was ineligible for 4.16(b)-TDIU consideration."  ld.  In this case, the April 2011 supplemental statement of the case reveals that the RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  As such, this matter must be remanded so that, if not rendered moot, the RO can do so. 

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim for TDIU, and if the schedular requirements set forth in 38 C.F.R. § 4.16(a) are not met refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra-schedular evaluation. 

2.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and her representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


